Citation Nr: 0209336	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-32 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from October 1970 to February 
1973. 

This appeal arises from the June 1997 rating decision from 
the Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO) that determined that new and material 
evidence adequate to reopen the claim for service connection 
for a left knee injury had not been submitted.  Pursuant to 
the veteran's request, in November 1997, a hearing at the RO 
before a local hearing officer was held; a transcript of the 
hearing is in the claims file.

By decision of the Board in July 1998, it was determined that 
new and material evidence to reopen a claim for service 
connection for a left knee disorder had not been submitted.  
This decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  While the appeal was 
pending, the Office of General Counsel for VA filed a Motion 
for Remand And To Stay Further Proceedings, requesting that 
the Court vacate the decision by the Board and remand 
readjudication of the claim based on a change in the law 
governing the issue on appeal.  The Court granted the Motion 
in March 1999 and the case was returned to the Board for 
compliance with the directives that were specified by the 
Court.  Thereafter, this case was remanded in December 1999 
for further development.  The case has been returned to the 
Board.

It is noted that service connection for a left knee disorder 
was denied by rating action in December 1973 and in April 
1979.  There was no appeal filed to either of these rating 
actions.  By rating action of June 1989, it was determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a left knee 
condition.  This was appealed and by decision of the Board in 
May 1990, it was determined that the claim was not reopened.  
The May 1990 Board decision is the last final prior denial on 
any basis.  Therefore, the Board will address the issue of 
whether new and material evidence has been submitted since 
the last prior final Board decision in May 1990.  See Evans 
v. Brown, 9 Vet. App. 273 (1996), (in determining whether new 
and material evidence has been submitted, it is necessary to 
consider the evidence added to the record since the last time 
a claim was denied on any basis). 

Further, while the issue in this case was originally whether 
new and material evidence had been submitted to reopen the 
claim for service connection for a left knee disorder, in the 
August 2000 SSOC, the RO reopened the claim and addressed the 
issue as direct service connection for a left knee disorder.  
It is noted, however, that the Board is required for 
jurisdictional purposes to render an independent 
determination as to whether new and material evidence has 
been submitted to reopen a prior claim that has become final.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2.  In a decision in May 1990, the Board denied reopening the 
veteran's claim for service connection for a left knee 
disorder.  This is the last final denial of this issue on any 
basis.

3.  Evidence associated with the claims file since the May 
1990 Board decision is not so significant that it must be 
considered in order to fairly decide whether the veteran is 
entitled to service connection for a left knee disorder as it 
is cumulative and duplicative.



CONCLUSIONS OF LAW

1.  The May 1990 decision of the Board that denied reopening 
the veteran's claim for service connection for a left knee 
disorder is final.  38 U.S.C.A. §§ 5103A, 7104(b) (West 1991 
and Supp. 2001); 38 C.F.R. § 20.1105 (2001).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. §§ 5103A, 
5108 (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159, and 3.326); 38 C.F.R. §§ 3.156(a), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regards to notice to the veteran, 
after reviewing the record, the Board is satisfied that all 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard 
there has been notice as to information needed and there has 
been a rating decision and a statement of the case sent to 
the veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  The veteran and his 
representative through the statement of the case thereto, 
have been notified as to evidence and information necessary 
to substantiate the claim.  Additionally, the Board notes 
that a letter regarding the VCAA was sent to the veteran in 
July 2001, and that all records that could be developed have 
been associated with the file.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2001).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence considered in the May 1990 Board decision 
includes Service Medical Records and a post service VA 
examination from November 1973.  The Service Medical Records 
include an evaluation from May 1969 that shows that the 
veteran had a possible medial meniscus tear of the left knee 
two years previously.  The veteran was considered fit for 
full military duty.  A record shows the veteran had torn knee 
cartilage of the left knee removed surgically in July or 
September 1969.  On examination, in April 1970, the veteran 
reported a trick or locked knee; it was not considered 
disabling and there had been no new developments.  The 
veteran was seen with complaints regarding the left knee in 
November 1970, January 1971, June 1971, and in October 1972.  
He was on temporary profile.  An evaluation in December 1972 
determined that that veteran had old anterior cruciate tear 
of left knee with unstable joint and as unfit for retention.  
He was to be separated for the condition that existed prior 
to service and which had not been aggravated by military 
service.

A January 1973 Medical Board Report shows diagnoses of: 
diagnosis one: old anterior cruciate tear of left knee with 
unstable joint, line of duty: no, existed prior to service, 
no permanent service aggravation; diagnosis two was post-op 
medial meniscectomy, line of duty: no, existed prior to 
service, no permanent service aggravation; and diagnosis 
three: atrophy, slight, left thigh, secondary to diagnosis 
one, line of duty: no, existed prior to service, no permanent 
service aggravation.  Details of the medical condition 
included line of duty was marked no; existed prior to service 
marked yes; and aggravated by active duty was marked yes; 
however again, the diagnosis noted no permanent service 
aggravation (emphasis added).  As part of the report, the 
veteran signed a statement that his physical condition had 
not been aggravated by active duty and he did not desire to 
appeal the approved findings and recommendations of the 
Medical Board.

On the VA examination, the impression after examination was 
anteromedial instability of the left knee, mild to moderate 
with some medial instability.  

The additional evidence submitted since the May 1990 Board 
decision includes a statement from a person in service with 
the veteran who reported that when he met the veteran in 
April 1971, the veteran had knee problems.  Private treatment 
records dating from October 1994 to May 1997 show the veteran 
was treated for a left knee disability.  He had severe medial 
compartment disease.  He had a total left knee replacement in 
August 1996.  He was considered to have an impairment rating 
of 50 percent.  A June 2000 statement from the veteran's 
private physician shows that the veteran was first seen in 
July 1993 because of left knee problems.  He had a long and 
complicated history of problems with his left knee.  He 
underwent treatment including arthroscopy and left total knee 
replacement in August 1996.  Currently he was doing well 
within his limitations that were inherent with a total knee 
replacement.  

At the RO hearing in November 1997, the veteran testified 
that his left knee was injured prior to his military service 
and he was deferred.  Subsequently he was drafted by the Army 
and was considered fit for duty.  He injured his knee after 
that and was put on profile.  However, he was able to 
reenlist.  He injured his knee again and was discharged with 
a medical discharge.  He thought he would get a disability 
percentage with that.  Currently he had problems carrying 
weight and lifting due to the left knee.  He had undergone a 
total knee replacement recently.  

The veteran additionally submitted copies of his service 
medical records.

With the above-cited facts for consideration, the Board will 
not reopen the claim.  The Board concludes that the new 
evidence submitted or associated with the record since the 
May 1990 Board decision is not so significant that it must be 
considered in order to fairly decide the merit of this claim.  
There are copies of records previously considered, a 
statement from a friend of the veteran, and evidence that 
shows a current left knee disorder.  This evidence is 
duplicative and cumulative of evidence previously considered 
by the RO.  

The private medical reports do not relate the veteran's 
current left knee disorder to military service or address 
aggravation due to military service.  Although the medical 
evidence cited is "new" in the sense that it was not of 
record at the time of the prior denial of this claim, it 
would have to be probative, but the evidence does not provide 
a medical link showing that the treatment for a left knee 
disorder years after service shows aggravation of a 
preexisting left knee disorder in service.

Further, the Board finds that the lay statement and the 
veteran's statements, including his hearing testimony, 
essentially reiterates the veteran's previously considered 
contentions with respect to the claimed disability, and as 
such are not considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Further, the lay statement only notes 
that the veteran had a knee problem in service, the 
previously considered evidence shows the veteran was treated 
for his left knee in service, therefore, this evidence is 
cumulative of evidence previously considered.  As such, to 
the extent that there are contentions that the veteran has a 
disability that was either incurred in or aggravated during 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to not be competent 
evidence for such purpose, and thus not material); see also, 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that new and material 
evidence has not been submitted such as to form the basis to 
reopen and review the previously denied claim seeking 
entitlement to service connection for a left knee disorder.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a left knee disorder, the 
claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

